            Case 1:20-cr-00210-DAD-BAM Document 19 Filed 12/07/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00210-DAD-BAM
11
                                   Plaintiff,
12                                                        STIPULATION AND PROTECTIVE ORDER
                             v.                           BETWEEN THE UNITED STATES AND THE
13                                                        DEFENDANT REGARDING PRODUCTION OF
     NAHED MISHMISH,                                      PROTECTED INFORMATION
14
                                   Defendant.
15

16
            WHEREAS, the discovery in this case contains private, personal information regarding third
17
     parties, including but not limited to their names, dates of birth, social security numbers, and/or
18
     residential addresses (“Protected Information”); and
19
            WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
20
     unauthorized disclosure or dissemination of this information to anyone not a party to the court
21
     proceedings in this matter;
22
            The parties agree that entry of a stipulated protective order is therefore appropriate.
23
            THEREFORE, defendant, by and through his counsel of record, and the United States of
24
     America, by and through Assistant United States Attorney Melanie L. Alsworth, hereby agree and
25
     stipulate as follows:
26
            1.      The Court may enter a Protective Order pursuant to Rule 16(d) of the Federal Rules of
27
     Criminal Procedure, and its general supervisory authority.
28


      STIPULATION AND PROTECTIVE ORDER                    1
30
            Case 1:20-cr-00210-DAD-BAM Document 19 Filed 12/07/20 Page 2 of 3

 1          2.      This Order pertains to all discovery provided to or made available to defense counsel as

 2 part of the discovery in this case (collectively referred to as “the discovery”).

 3          3.      By signing this Stipulation and Protective Order, defense counsel agrees not to share any

 4 documents that contain Protective Information with anyone other than designated defense investigators,

 5 designated defense experts, and support staff. Defense counsel may permit the defendant to review

 6 unredacted documents under the supervision of his attorneys, defense investigators, and/or support staff

 7 while in the office of defense counsel or in another location chosen by defense counsel. The parties

 8 agree that defense counsel, designated defense investigators and support staff shall not allow the

 9 defendant to retain Protected Information contained in the discovery. The parties agree that defense

10 counsel, designated defense investigators and support staff may provide the defendant with copies of

11 documents, if any, from which Protected Information has first been redacted.

12          4.      The discovery and information therein may be used only in connection with the litigation

13 of this case and for no other purpose. The discovery is now and will forever remain the property of the

14 United States of America (“Government”). Defense counsel will return the discovery to the

15 Government or, alternatively, keep it archived within its sole possession at the conclusion of the case.

16          5.      Defense counsel will store the discovery in a secure place and will use reasonable case to

17 ensure that it is not disclosed to third persons in violation of this agreement.

18          6.      Defense counsel shall be responsible for advising the defendant, employees and other

19 members of the defense team and defense witnesses of the contents of this Stipulation and Protective

20 Order.

21          ///

22          ///

23          ///

24          ///

25          ///

26          ///

27          ///

28          ///


      STIPULATION AND PROTECTIVE ORDER                    2
30
          Case 1:20-cr-00210-DAD-BAM Document 19 Filed 12/07/20 Page 3 of 3

 1         7.      In the event that defendant substitutes counsel, undersigned defense counsel agrees to

 2 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 3 this Order.

 4         IT IS SO STIPULATED.

 5
     Dated: December 7, 2020                                MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ MELANIE L. ALSWORTH
 8                                                          MELANIE L. ALSWORTH
                                                            Assistant United States Attorney
 9

10
     Dated: December 7, 2020                                /s/ ALEKXIA L. TORRES
11                                                          ALEKXIA L. TORRES
                                                            Counsel for Defendant
12

13

14 IT IS SO ORDERED.

15
        Dated:    December 7, 2020                            /s/ Barbara   A. McAuliffe         _
16
                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND PROTECTIVE ORDER                  3
30
